internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-108356-00 date legend taxpayer x y building dear this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file an application_for certification of historic status with the department of interior facts taxpayer the owner of building rehabilitated building and placed it in service taxpayer intended to claim historic_rehabilitation_credit attributable to the rehabilitation however taxpayer did not file an application_for certification of historic status with the department of interior before building was placed_in_service as required by sec_1 d of the income_tax regulations taxpayer was unaware of this requirement and had agreed at the behest of x not to file such application until the rehabilitation of building was completed x is a nonprofit corporation interested in the preservation of local historic buildings taxpayer’s application_for certification of historic status and request for relief under sec_301_9100-3 were filed before the due_date for filing taxpayer's y federal tax_return on which the credit must be claimed law and analysis sec_47 of the internal_revenue_code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure means any building listed in the national register of historic places or located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 of the income_tax regulations provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the department of interior that such building is a certified_historic_structure within the meaning of the historic_rehabilitation_credit provisions and the department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer’s application_for certification of historic status will be considered timely filed for purposes of sec_1_48-12 a copy of this letter should be attached to taxpayer’s y tax_return a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the district_director of the district this ruling is directed only at the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes district_director district cc attn chief examination_division
